Order entered July 29, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01649-CR
                                        No. 05-12-01651-CR

                            RODNEY DEON SAMPSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-53201-K, F11-53164-K

                                              ORDER
          The Court REINSTATES the appeals.
          On February 28, 2013, we ordered the trial court to make findings regarding why the
reporter’s record has not been filed in these appeals. The findings were due within thirty days.
Although court reporter Yolanda Atkins filed, on April 26, 2013, a request for an extension of
time to file the reporter’s record, she did not tender the reporter’s record with the extension
request. Moreover, to date, we have not received the trial court’s findings, the reporter’s record,
or a response to our inquiries regarding the status of the findings. The appeals cannot proceed
until the issue of the reporter’s record is resolved.
          Accordingly, the Court ORDERS the Honorable Dominique Collins, Presiding Judge of
the Criminal District Court No. 4, to make findings of fact regarding whether appellant has been
deprived of the reporter’s record because of ineffective counsel, indigence, or for any other
reason.
    •   The Honorable Dominique Collins shall first determine whether appellant desires to
        prosecute the appeals. If the Honorable Dominique Collins determines that appellant
        does not desire to prosecute the appeals, she shall make a finding to that effect.

    •   If the Honorable Dominique Collins determines that appellant desires to prosecute the
        appeals, she shall next determine whether appellant is indigent and entitled to proceed
        without payment of costs for the reporter’s record. If appellant is entitled to proceed
        without payment of costs, the Honorable Dominique Collins shall make a finding to that
        effect. Moreover, if appellant is indigent, the Honorable Dominique Collins is
        ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the Honorable
        Dominique Collins finds appellant is not indigent, she shall determine whether retained
        counsel has abandoned the appeals.

    •   The Honorable Dominique Collins shall next determine: (1) the name and address of
        each court reporter who recorded the proceedings in this cause; (2) the court reporter’s
        explanation for the delay in filing the reporter’s record; and (3) the earliest date by which
        the reporter’s record can be filed.

        We ORDER the Honorable Dominique Collins to transmit a supplemental record,
containing the written findings of fact, any supporting documentation, and any orders, to this
Court within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4, and to counsel for
all parties.

        We ABATE the appeals to allow the Honorable Dominique Collins to comply with this
order. The appeals shall be reinstated thirty days from the date of this order or when the
supplemental record is received, whichever is earlier.



                                                      /s/     LANA MYERS
                                                              JUSTICE